--------------------------------------------------------------------------------

EXHIBIT 10.3
 
 
[singletouch_logo.jpg]
 




CONSULTING AGREEMENT


THIS AGREEMENT (hereinafter the “Agreement”) is effective this 1st day of April,
2012, by and between Single Touch Systems Inc., a Delaware
corporation (hereinafter “SITO”), and RICHARD SIBER (hereinafter “Consultant”).


WITNESSETH:


In consideration of the mutual promises and covenants contained herein, the
parties agree as follows:


1.     CONSULTANCY.  SITO hereby engages Consultant as an independent contractor
consultant and Consultant hereby accepts its position as an independent
contractor consultant to SITO upon the terms and conditions hereinafter set
forth.


2.      TERM.  The term of this Agreement shall be for six months from the date
first written above. Any extension of the term shall be agreed upon mutually
with a written amendment to this agreement. Notwithstanding the above, either
party may terminate this Agreement at any time upon thirty days’ written
notice.  In the event of such termination, Consultant shall be paid for any
portion of the consulting services that have been performed before the
termination


3.     COMPENSATION.  SITO shall compensate Consultant $8,333 per month for the
services provided as set forth in Section 4 of this agreement.  Such amount
shall be payable monthly in arrears, upon proper invoicing.


4.     DUTIES AND OBLIGATIONS OF CONSULTANT.  Whereas SITO desires to act on
potential business opportunities in the Wireless Communications Industry and it
is at the request of SITO that Consultant shall have the following duties and
obligations under this Agreement:


4.1   Carrier Relations Consulting. Consultant shall assist SITO by providing
the benefits of Consultants contacts and relationships in the Wireless industry
to improve the operational and strategic relationship with all major wireless
carriers in the United States.


4.2   Efforts. Consultant shall use Consultant’s best efforts to perform the
consulting services such that the results are satisfactory to SITO.


4.3   Expenses.  Consultant shall not be authorized to incur on behalf of SITO
any expenses without the prior consent of SITO’s President.
 
 
 
 

Single Touch Systems Inc. Newport Corporate Center 100 Town Square, Suite
204 Jersey City, NJ  07310

Tel: 201-275-0555  Fax: 201-942-3091  ADC: #SITO  www.singletouch.net



 
1

--------------------------------------------------------------------------------

 
 
 
5.     CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT.   Consultant
shall execute the standard SITO Confidential Information and Invention
Assignment Agreement.
 
6.     INDEPENDENT CONTRACTOR.
 
Consultant’s relationship with SITO will be that of an independent contractor
and not that of an employee.
 
6.1    Method of Provision of Services.  Consultant shall be solely responsible
for determining the method, details and means of performing the consulting
services. Consultant may, at Consultant’s own expense, employ or engage the
service of such employees or subcontractors as Consultant deems necessary to
perform the consulting services required by this Agreement (the “Assistants”).
Such Assistants are not the employees of SITO and Consultant shall be wholly
responsible for the professional performance of the consulting services by his
Assistants such that the results are satisfactory to SITO.  Consultant shall
expressly advise the Assistants of the terms of this Agreement, and shall
require each Assistant to execute SITO’s standard Confidential Information and
Invention Assignment Agreement.
 
6.2    No Authority to Bind Company.  Neither Consultant, nor any partner, agent
or employee of Consultant, has authority to enter into contracts that bind SITO
or create obligations on the part of SITO.  Consultant agrees not to purport to
do so.
 
6.3    No Benefits. Consultant acknowledges and agrees that Consultant (nor
Consultant’s employees) will not be eligible for any Company employee benefits
and, to the extent Consultant (or Consultant’s employees) otherwise would be
eligible for any SITO employee benefits but for the express terms of this
Agreement, Consultant (on behalf of himself and his employees) hereby expressly
declines to participate in such SITO employee benefits.
 
6.4    Withholding; Indemnification.  Consultant shall have full responsibility
for applicable withholding taxes for all compensation paid to Consultant, his
partners, agents or his employees under this Agreement, and for compliance with
all applicable labor and employment requirements with respect to Consultant’s
self-employment, sole proprietorship or other form of business organization, and
Consultant’s partners, agents and employees, including state worker’s
compensation insurance coverage requirements and any US immigration visa
requirements.  Consultant agrees to indemnify, defend and hold SITO harmless
from any liability for, or assessment of, any claims or penalties with respect
to such withholding taxes, labor or employment requirements, including any
liability for, or assessment of, withholding taxes imposed on SITO by the
relevant taxing authorities with respect to any compensation paid to Consultant
or Consultant’s partners, agents or his employees.
 
 
Single Touch Systems Inc. Newport Corporate Center 100 Town Square, Suite
204 Jersey City, NJ  07310

Tel: 201-275-0555  Fax: 201-942-3091  ADC: #SITO  www.singletouch.net



 
2

--------------------------------------------------------------------------------

 
 
 
7.      SUPERVISION OF CONSULTANT’S SERVICES.  All of the consulting services to
be performed by Consultant will be as agreed between Consultant and SITO’s
President.  Consultant will be required to report to the President concerning
the consulting services performed under this Agreement.  The nature and
frequency of these reports will be left to the discretion of the President.
 
8.      CONSULTING OR OTHER SERVICES FOR COMPETITORS. Consultant represents and
warrants that Consultant does not presently perform or intend to perform, during
the term of the Agreement, consulting or other services for, or engage in or
intend to engage in an employment relationship with, companies who businesses or
proposed businesses in any way involve products or services which would be
competitive with SITO’s products or services, or those products or services
proposed or in development by SITO during the term of the Agreement.  If,
however, Consultant decides to do so, Consultant agrees that, in advance of
accepting such work, Consultant will promptly notify SITO in writing, specifying
the organization with which Consultant proposes to consult, provide services, or
become employed by and to provide information sufficient to allow SITO to
determine if such work would conflict with the terms of this Agreement,
including the terms of the Confidentiality Agreement, the interests of SITO or
further services which SITO might request of Consultant.  If SITO determines
that such work conflicts with the terms of this Agreement, SITO reserves the
right to terminate this Agreement immediately.
 
9.     CONFLICTS WITH THIS AGREEMENT.  Consultant represents and warrants that
neither Consultant nor any of Consultant’s partners, employees or agents is
under any pre-existing obligation in conflict or in any way inconsistent with
the provisions of this Agreement. Consultant represents and warrants that
Consultant’s performance of all the terms of this Agreement will not breach any
agreement to keep in confidence proprietary information acquired by Consultant
in confidence or in trust before commencement of this Agreement. Consultant
warrants that Consultant has the right to disclose and/or or use all ideas,
processes, techniques and other information, if any, which Consultant has gained
from third parties, and which Consultant discloses to SITO or uses in the course
of performance of this Agreement, without liability to such third
parties.  Notwithstanding the foregoing, Consultant agrees that Consultant shall
not bundle with or incorporate into any deliveries provided to SITO herewith any
third party products, ideas, processes, or other techniques, without the
express, written prior approval of SITO.  Consultant represents and warrants
that Consultant has not granted and will not grant any rights or licenses to any
intellectual property or technology that would conflict with Consultant’s
obligations under this Agreement.  Consultant will not knowingly infringe upon
any copyright, patent, trade secret or other property right of any former
client, employer or third party in the performance of the consulting services
required by this Agreement.
 
 
 
 

Single Touch Systems Inc. Newport Corporate Center 100 Town Square, Suite
204 Jersey City, NJ  07310

Tel: 201-275-0555  Fax: 201-942-3091  ADC: #SITO  www.singletouch.net



 
3

--------------------------------------------------------------------------------

 
 
 
10.   GENERAL PROVISIONS.
 
10.1  Amendments.  No amendment or modifications of this agreement shall be
valid unless made in writing and signed by all parties.


10.2  Assignment.  This agreement shall not be assigned by any Party without the
express written consent of the other Party, which consent shall not be
unreasonably withheld.  This provision shall not apply in the event a Party
changes its name or as part of the sale of the Party’s business.


10.3  Choice of Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, without regard to
principles of conflict of laws.  The prevailing party in any litigation between
the parties in connection with this Agreement shall be entitled to the costs and
expenses associated with the litigation, including reasonable attorney’s fees.


10.4  Headings.  Article and section headings contained in this Agreement are
included for convenience only and form no part of the agreement among the
parties.


10.5  Severability.  If any provision of this Agreement is declared invalid by
any court or government agency, all other provisions shall remain in full force
and effect.


10.6  Waivers.   Waiver by any Party of any breach or failure to comply with any
provision of this Agreement by any Party shall not be construed as, or
constitute, a continuing waiver of such provision or a waiver of any other
breach of or failure to comply with any other provision of this Agreement.


This Agreement may be executed in counterparts and by fax transmission, each
counterpart being deemed an original.


CONFIRMED AND AGREED ON THIS   17   DAY OF APRIL, 2012.






Single Touch Systems Inc.




By: /s/ James
Orsini                                                                
James Orsini, President






By: /s/ Richard
Siber                                                               
Richard Siber, an Individual







Single Touch Systems Inc. Newport Corporate Center 100 Town Square, Suite
204 Jersey City, NJ  07310

Tel: 201-275-0555  Fax: 201-942-3091  ADC: #SITO  www.singletouch.net



 
4

--------------------------------------------------------------------------------

 